ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021, has been entered.

Acknowledgments
In the reply, filed on November 16, 2021, Applicant amended claims 1, 2, 5, 6, and 10.
In the final rejection of July 16, 2021, Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claim 1 under 35 U.S.C. 112(a). Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 1-11 under 35 U.S.C. 112(b). Applicant amended claim 1. Rejection is withdrawn.
Currently, claims 1-11 are under examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 1 (Currently Amended) An implant injection device, comprising: 
	an injection needle carried by a gripping unit, 
	a receiver housing for receiving at least one implant, 
	an injection mechanism comprising: 
		a pushing rod, arranged upstream from the at least one implant housed in the receiver housing, extending longitudinally and configured to push the at least one implant through the injection needle between an initial position and a final position in which the at least one implant is injected, 
	an actuation mechanism configured to actuate a displacement of the pushing rod by a user from the initial position to the final position, 
	the actuation mechanism comprising a rack transmission mechanism, wherein the rack transmission mechanism comprises a first rack element and a second rack element, 
	a locking mechanism arranged to block the pushing rod in [[its]] the final position, in which the pushing rod projects towards [[the]] a downstream direction past an end of the injection needle, wherein the locking mechanism prevents the implant injection device from being reused, and wherein the locking mechanism comprises a lug supported by one of the first 
	Claim 3 (Currently Amended) The implant injection device according to claim 2, wherein the actuation mechanism comprises an actuation button sliding in a direction substantially parallel to [[the]] a longitudinal direction of the pushing rod, which is supported by the first rack element.
	Claim 5 (Currently Amended) The implant injection device according to claim 4, wherein the indicator comprises a first flexible tab carried by the gripping unit, and the rack transmission mechanism comprising at least one projection, such that when the rack transmission mechanism reaches a first predetermined position, the at least one projection is in abutment against the first flexible tab to give the user a first audible and/or tactile indication.
	Claim 6 (Currently Amended) The implant injection device according to claim 5, wherein the indicator comprises a second flexible tab carried by the gripping unit, the second flexible tab being configured to abut against the at least one projection in a second predetermined position preceding the first predetermined position, such that when the rack transmission mechanism reaches [[a]] the second predetermined position, the at least one projection is in abutment against the second flexible tab, and when the rack transmission mechanism goes past the second predetermined position, the second flexible tab crosses the at least one projection in order to give the user a second audible and/or tactile indication.
	Claim 7 (Currently Amended) The implant injection device according to claim 6, wherein [[the]] a bending strength of the first flexible tab is greater than [[that]] a bending strength of the second flexible tab.
	Claim 8 (Currently Amended) The implant injection device according to claim 5, wherein
the at least one implant comprising a plurality of implants, and 
	the pushing rod, in the first predetermined position of the rack transmission mechanism, occupies a position in which an implant of the at least one implant comprising the plurality of implants is injected.
	Claim 11 (Currently Amended) The implant injection device according to claim 2, wherein [[the]] a number of teeth of the first set of gear teeth is strictly less than [[the]] a number of teeth of the second set of gear teeth.
	Abstract (Currently Amended) An implant injection device, including an injection needle, a receiver housing for receiving at least one implant, an injection mechanism, the injection mechanism including a pushing rod, arranged upstream from the at least one implant housed in the receiver housing, extending longitudinally and configured to push the at least one implant through the injection needle between an initial position and a final position in which the at least one implant is injected, a mechanism for actuation by a user, configured to actuate a displacement of the pushing rod from the initial position to the final position, the for actuation including a rack transmission mechanism.
	Specification – paragraph [0060] (Currently Amended) In addition, the implant injection device 1 may comprise locking means arranged to block the pushing rod 31 in the final position. Thus, in this final position, a lug 63 supported by the first rack element 37 or the second rack element 39 cooperates with a recess 65 carried by the gripping unit 7, in particular formed in the male support element 21. Advantageously, the lug 63 can be formed on the longitudinal surface 59 of the second rack element 39 and take the form of a ramp 63 ending at its upstream end with a wall substantially orthogonal to the longitudinal surface, such that when the first flexible tab 53 31 projects past the end of the injection needle 9 and is blocked by these locking means.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an implant injection device, as claimed, specifically including a locking mechanism arranged to block the pushing rod in the final position, in which the pushing rod projects towards the downstream direction past an end of the injection needle, wherein the locking mechanism prevents the implant injection device from being reused.
Kaye et al (US 4,447,223) teaches an implant injection device (Figures 1-22, implant applicator 10), comprising: an injection needle (needle 18) carrier by a gripping unit (housing 14), a pushing rod (index bar 64 and plunger 60), a first rack element (web or frame 29 with sector gear 36) and a second rack element (plunger rack bar 50 with rack 46), and a locking mechanism (latch 82; recess between detent 84 and housing 14) arranged to block the pushing rod (index bar 64) in a position, in which the pushing rod projects towards the downstream direction, and wherein the locking mechanism comprises a lug (latch 82) supported by one of the 
Concerning Examiner’s previously cited references Grimm (US 4,762,515), McNaughton et al (US 4,474,572), Cleveland (US 2016/0296739), and Candido et al (US 2,883,984), Examiner agrees with Applicant’s remarks (Remarks, pages 9-12) that said previously cited references do not teach a locking mechanism arranged to block the pushing rod in the final position, in which the pushing rod projects towards the downstream direction past an end of the injection needle, wherein the locking mechanism prevents the implant injection device from being reused.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783